Citation Nr: 0106446	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-23 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
postoperative prostate cancer.

2.  Whether the veteran's entitlement to special monthly 
compensation (SMC) under 38 U.S.C.A. § 1114(s) was properly 
terminated.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from January 1947 to 
January 1950, July 1950 to July 1951 and from June 1963 to 
October 1977.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  There has been no local recurrence or metastasis of 
prostate cancer and the voiding dysfunction that predominates 
requires changing of absorbent materials at least 4 times a 
day.

2.  From November 1999, the veteran did not have a single 
service-connected disability rated 100 percent; he was not 
institutionalized or confined to his dwelling or immediate 
premises on account of service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for postoperative prostate cancer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991; 38 C.F.R. §§ 4.1, 4.7, 
4.115a, 4.115b, Diagnostic Code 7528 (2000).

2.  The criteria for restoration of entitlement to SMC under 
38 U.S.C.A. § 1114(s) have not been met.  38 U.S.C.A. § 1114 
(West 1991); 38 C.F.R. §§ 3.350, 3.500, 3.501 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The RO received the veteran's application for service 
connection for prostate cancer due to Agent Orange exposure 
on March 24, 1997.  There was a record of a positive biopsy 
during the previous month. 

Thereafter, in October 1997, the veteran submitted a claim 
for increase for post-traumatic stress disorder (PTSD) rated 
as 30 percent disabling, a gastrointestinal disability 
described as duodenal ulcer with hiatal hernia, post 
operative dumping syndrome rated as 20 percent disabling, and 
"eczema" rated as pyoderma and scalp lesion, evaluated as 
noncompensable (0 percent).  Later in 1997, he added a claim 
for service connection of cold injury residuals of the hands 
and feet. 

The RO obtained VA and private medical treatment records that 
the veteran had identified.  The RO had VA skin, psychiatric 
and gastrointestinal examinations completed early in 1998.  
The psychiatric and gastrointestinal examiners noted he 
worked as a private attorney.  More recent private 
hospitalization records from May 1998 confirmed prostatectomy 
for adenocarcinoma of the prostate with no evidence of 
metastatic prostate cancer. 

The RO in July 1998 granted service connection for prostate 
cancer and an increased rating for PTSD, with schedular 100 
percent and 50 percent ratings, respectively, effective from 
March 24, 1997.  The respective ratings produced entitlement 
to SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) 
effective from March 24, 1997 based on the 100 percent rating 
and a combined 60 percent rating for separately rated 
service-connected disabilities.  The RO furnished the veteran 
a copy of the rating decision with a July 1998 notice letter.

The veteran stated in an August 1998 application for an 
individual unemployability rating (TDIU) that PTSD and 
prostate cancer residuals made it impossible for him to 
interact professionally with other people.  At the same time 
he also submitted a claim for service connection for voiding 
dysfunction and erectile dysfunction as a result of prostate 
cancer.  

After review of a VA medical examination in 1998 for cold 
injury residuals, the RO in December 1998 granted service 
connection for frostbite of the feet and hands.  The RO 
assigned a 20 percent rating for each hand and a 10 percent 
rating for each foot.  The notice letter in December 1998 
advised the veteran that his combined evaluation was 100 
percent plus SMC.

Thereafter, the RO obtained additional VA outpatient 
treatment records and the report of the January 1998 
examination for prostate cancer residuals.  The examiner 
described him as well nourished and in no apparent distress.  
The veteran reported impotence and total incontinence but no 
weight loss, bone pain or gross hematuria.  He said that he 
went through about three pads each day.  The examiner's 
initial impression after examination was of a veteran with 
status post radical prostatectomy for prostate cancer who now 
had total incontinence and impotency.

The RO in April 1999 considered this examination and the 
outpatient treatment reports and proposed reduction under 
38 C.F.R. § 3.105(e).  Pertinent to the matters at issue, the 
RO rated urinary incontinence status post prostate cancer as 
60 percent disabling from January 29, 1999, continued the 50 
percent rating for PTSD, granted a TDIU from January 29, 
1999, based on the veteran's "current state of health" and 
service-connected disabilities.  His combined rating from 
service-connected disabilities was 90 percent.  The April 
1999 notice letter advised the veteran of the proposed 
termination of his SMC award, which had been based on the 
rating for prostate cancer and combined rating for PTSD and 
his gastrointestinal disability, and the assigned 60 percent 
rating that replaced the total schedular rating for prostate 
cancer.  He received a copy of the rating decision with the 
notice of the proposed rating action.  

The RO in August 1999 implemented the proposed termination of 
this SMC award effective November 1999, and advised the 
veteran of the determination.  The veteran was given a copy 
of the rating decision that styled the issue as entitlement 
to SMC based on being housebound.  

The veteran's appeal to the Board wherein he asserted that 
SMC was still in order was accompanied by additional VA 
outpatient treatment records.  These records from 1998 and 
1999 showed principally an ongoing evaluation of his 
incontinence and impotence.  A record entry in October 1999 
noted the veteran's statement that incontinence had a 
significant effect on activities of daily living, and was a 
contributing factor to his recent retirement from the 
practice of law.  Other contemporaneous VA records of 
outpatient treatment show he was consistently described as 
independent and self-sufficient.  In early 1999 it was noted 
he had driven east to see his family during the recent 
holidays. 

In February 2000, the veteran wrote to request an expedited 
submission of his appeal to the Board, and stated that he had 
no additional evidence to furnish.  In March 2000, the RO 
transferred the case to the Board and notified the veteran 
and his representative of the transfer by letter.  In April 
2000, his representative provided the Board with additional 
medical evidence for the veteran's appeal that was initially 
directed to the RO.  The VA outpatient records through early 
2000 show essentially a continuation of the observation for 
previously noted presentation of genitourinary manifestations 
and psychiatric characterization of his independence and 
self-sufficiency.   


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2000), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Ratings of the genitourinary system--dysfunctions. Diseases 
of the genitourinary system generally result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these. The following section provides 
descriptions of 
various levels of disability in each of these symptom areas. 
Where diagnostic codes refer the decision maker to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes. Since 
the areas of dysfunction described below do not cover all 
symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.

Renal dysfunction: Requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular shall be rated 100 percent.  

Persistent edema and albuminuria with BUN 40 to 80mg%; or 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion shall be rated 80 percent.

Constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101 shall be rated 60 
percent.

Albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101 shall be rated 30 percent.  

Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101 shall 
be rated 0 percent.  

Voiding dysfunction: Rate particular condition as urine 
leakage, frequency, or obstructed voiding.  Continual Urine 
Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence: 

Requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day 
shall be rated 60 percent.  Requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day shall be rated 40 percent. Requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day shall be rated 20 percent.  

Urinary frequency: Daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
shall be rated 40 percent. Daytime voiding interval between 
one and two hours, or; awakening to void three to four times 
per night shall be rated 20 percent. Daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night shall be rated 10 percent.  

Obstructed voiding: Urinary retention requiring intermittent 
or continuous catheterization shall be rated 30 percent. 

Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: 1. Post void residuals greater 
than 150 cc. 2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec). 3. Recurrent urinary tract 
infections secondary to obstruction. 4. Stricture disease 
requiring periodic dilatation every 2 to 3 months shall be 
rated 10 percent. 

Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year shall be rated 0 
percent.

Urinary tract infection: Poor renal function: Rate as renal 
dysfunction. Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
shall be rated 30 percent. Long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management shall be rated 10 percent.  38 C.F.R. 
§ 4.115a.

Malignant neoplasms of the genitourinary system shall be 
rated 100 percent disabling.  Note--Following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
Sec. 3.105(e) of this chapter. If there has been no
local reoccurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

If the veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or, 
(2) by reason of such veteran's service-connected disability 
or disabilities, is permanently housebound, then the monthly 
compensation shall be $2,280. For the purpose of this 
subsection, the requirement of ''permanently housebound'' 
will be considered to have been met when the veteran is 
substantially confined to such veteran's house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to a service-connected disability or disabilities which 
it is reasonably certain will remain throughout such 
veteran's lifetime.  38 U.S.C.A. § 1114(s).

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) Has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) Is permanently housebound by reason of service-connected 
disability or disabilities. 



This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i).

Reduction in evaluation--compensation. Where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons. The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level. Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).

The effective date of a rating which results in the reduction 
or discontinuance of an award will be in accordance with the 
facts found except as provided in Sec. 3.105. The effective 
date of reduction or discontinuance of an award of pension, 
compensation, or dependency and indemnity compensation for a 
payee or dependent will be the earliest of the dates stated 
in these paragraphs unless otherwise provided. Where an award 
is reduced, the reduced rate will be effective the day 
following the date of discontinuance of the greater benefit. 
(a) Except as otherwise provided (38 U.S.C. 5112(a)). In 
accordance with the facts found.  38 C.F.R. § 3.500.


Evaluation reduced (38 U.S.C. 5112(b) (5), (6); Pub. L. 87-
825; Sec. 3.105)--(1) Pension. Last day of month in which 
reduction or discontinuance is approved. (2) Compensation. 
Last day of month following 60 days after notice to payee.  
38 C.F.R. § 3.501(g).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further duty to assist exists with respect to the claims.  
The record reflects that a VA examination was obtained in 
1999 and the veteran has offered more recent VA medical 
records regarding his disability genitourinary disorder.  
Further, there has not been reported any other comprehensive 
genitourinary evaluation since 1999 or other recent records 
material to the disability.  The veteran and his 
representative were notified of the transfer of the record to 
the Board in March 2000.  

Mindful of the veteran's interest in an expedited review, and 
the transfer of these records directly to the Board in April 
2000, the Board finds the written directive satisfies the 
essence of the requirement of a written waiver.  38 C.F.R. 
§§ 19.37, 20.1304.  The Board has not overlooked the 
potential application of the recently enacted Veterans Claims 
Assistance Act of 2000 [Pub. L. No. 106-475, 114 Stat. 2096 
(2000)], but finds the record is adequate for a determination 
of the appealed issues.

The issues on appeal are intertwined since entitlement to SMC 
under section 1114(s) requires, at a minimum, a single 
service-connected disability rated as 100 percent.  Regarding 
the prostate cancer residuals, the record reflects that the 
veteran's voiding dysfunction has been rated 60 percent after 
termination of the initial 100 percent schedular rating 
provided under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The 
criteria for genitourinary system malignancies directs the 
rating of the residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant, if there has been no 
recurrence or metastasis.  From the recent VA examination and 
extensive outpatient records, it appears that voiding 
dysfunction predominates.  Further, there is no reference to 
metastasis or recurrence of the prostate cancer.  The Board 
observes that renal dysfunction is not mentioned in the 
record so rating the residuals as voiding dysfunction appears 
to be the applicable rating scheme at this time.  

The Board notes that the veteran does report the need to wear 
absorbent materials that require frequent daily changes.  
According to information in the recently received VA 
treatment records, the number of daily changes needed 
coincides with the criteria for a 60 percent rating.  This is 
the maximum schedular evaluation for voiding dysfunction.  
38 C.F.R. § 4.115a.  Thus, in the absence of recurrence or 
metastasis of the prostate cancer, or evidence of a 
predominant renal dysfunction that could support a higher 
rating and the current grant of the maximum schedular rating 
for voiding dysfunction, the Board finds that the 
preponderance of the evidence is against the claim.  Whether 
this claim is viewed as an initial rating or claim for 
increase is a distinction with no effect in the rating 
outcome.  Further, the veteran had the prostatectomy early in 
1998 and no further surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure is mentioned in 
the record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  



The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Director or Under 
Secretary for review.  Thus there is no prejudice by a ruling 
on this phase of the claim for increase.  VAOPGCPREC 6-96.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 8 
Vet. App. at 227.  

The Board does not find the veteran's disability from the 
prostate cancer residuals to be unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that he was a 
private attorney until recently, and the voiding dysfunction 
has not been shown to markedly interfere with employment, or 
to have required frequent inpatient care.  Furthermore, it 
cannot be overlooked that he has received a total disability 
evaluation continuously since March 1997.  Having reviewed 
the record with the extraschedular mandates in mind, the 
Board finds no basis for further action on this question.


As for the SMC component of this appeal, the RO in July 1998 
assigned a March 1997 effective date for SMC under 
38 U.S.C.A. § 1114(s).  This coincided with the effective 
date for the veteran's 100 percent rating for prostate cancer 
and an increase to 50 percent for his PTSD rating, which 
brought the combined evaluation for independently rated 
disabilities other than prostate cancer to 60 percent.  The 
RO decision to terminate the 100 percent rating for prostate 
cancer removed the basis for his SMC entitlement under 
section 1114(s) or on account of being housebound as no other 
disability was rated 100 percent.  Ultimately the RO 
implemented the termination of this SMC entitlement in 
November 1999.  The effective date for the reduction 
coincided with the provisions of 38 C.F.R. §§ 3.105(e) and 
3.500.  The basis for the termination of this SMC entitlement 
was a VA examination in January 1999.  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against restoration of SMC 
under section 1114(s).  It is pertinent to observe that no 
argument is offered to establish housebound status or 
service-connected disability, i.e., "additional disability" 
other than considered in the TDIU determination that could 
support the rating.  See, e.g., VAOPGCPREC 6-99 at 9-10.  

The law and regulations governing the appropriate effective 
date for a termination of an award of compensation are set 
out in 38 C.F.R. §§ 3.500 and 3.501 that provide that the 
effective date shall be a date 60 days after notice.  The 
provisions of 38 C.F.R. § 3.105(e) were applied.  The 
reduction was proposed six months before taking effect, and 
the RO issued notice in April 1999.  The basis for the 
termination is readily apparent from the record, as the 
threshold elements for SMC under section 1114(s) were no 
longer met.  Upon review of the record, the Board concludes 
that the record does not show the RO was incorrect when it 
terminated entitlement to SMC under section 1114(s).  The 
determinative factor is when entitlement ceased, or, in other 
words, when it was shown that the disability picture no 
longer met the criteria for SMC under section 1114(s).  The 
benefit cannot be granted beyond the time that it is shown 
that the veteran is entitled to the benefit, with due regard 
to procedural rules to effectuate a reduction of additional 
compensation.  

In summary, the initial rating for prostate cancer with the 
combined ratings for PTSD and the gastrointestinal disability 
of 60 percent supported entitlement SMC under 38 U.S.C.A. 
§ 1114(s), 38 C.F.R. § 3.350(i)(1).  The initial 100 percent 
rating for malignancy could not extend where mandatory 
reexamination showed no local recurrence or metastasis.  
Since the veteran did not have a predominant renal 
dysfunction, the RO was left with the alternative rating 
scheme for voiding dysfunction.  He received the maximum 
rating of 60 percent for voiding dysfunction, but this 
triggered the termination of SMC under section 3.350(i) since 
he no longer met the first qualifying basis, and he was not 
shown to be housebound as defined by the regulation.  The 
TDIU rating that replaced the schedular total disability 
rating from the date of reduction, and which took into 
account all of his service-connected disabilities, does not 
offer an alternative basis to continue the SMC rating under 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see VAOPGCPREC 
6-99.


ORDER

Entitlement to an evaluation in excess of 60 percent for 
postoperative prostate cancer is denied.

Entitlement to SMC under 38 U.S.C.A. § 1114(s) having been 
properly terminated, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

